This office action is in response to Applicants’ amendments/remarks received September 1, 2021.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claim 6 is canceled.  Claims 7, 11-13 are withdrawn.  Claims 1-5, 8-10, 14, read on quaternary ammonium (Q), 10-50 μmol/ml, same porosity as core, and are currently under consideration.

Priority:  This application is a 371 of PCT/EP2016/057351, filed April 4, 2016, which claims benefit of foreign application GB 1506113.8, filed April 10, 2015.  A copy of the foreign priority document has been received in the instant application on October 4, 2017.

Objections and Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-10, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps or elements, such omission amounting to a gap between the steps/elements.  See MPEP § 2172.01.  The omitted steps are:  the steps and/or conditions needed to collect FVIII, vWF, or FVIII/vWF.  It is not clear how FVIII, vWF, or FVIII/vWF are collected from the column since the instant specification discloses that on columns comprising a lid provided with anion exchange ligands, levels of FVIII and vWF activity in the flow through were below limits of quantification (see at least paragraph 0061 of the application publication).  
Claim 2 recites FVIII and vWF are collected in flow through fractions.  However, as noted above, it is disclosed in the instant specification that levels of FVIII and vWF activity in the flow through were below limits of quantification on columns comprising a lid provided with anion exchange ligands (see at least paragraph 0061 of the application publication).  Claim 2 is dependent on claim 1, which recites the outer porous lid is provided with anion exchange ligands.  Therefore, it is not clear how FVIII and vWF are collected in flow through fractions in claim 2.  Further clarification and/or correction is requested.
Claim 3 recite the lid is provided with anion exchange ligands and adsorbing the undesired plasma proteins on the octylamine ligands in the core.  Claim 3 is dependent on claim 1, which already recites these same limitations or elements.  Therefore, these limitations are redundant.  
Claims 4-5, 8-10, 14 are included in this rejection because they are dependent on claim 1 and fail to cure its defects.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burnouf-Radosevich et al. (1992 Vox Sang 62: 1-11; previously cited) in view of GE Healthcare (GE Healthcare Life Sciences Multimodal Chromatography Handbook 2013; IDS 10.14.17, previously cited), Damotharan et al. (WO 2014188313; previously cited), Ruggeri et al. (1993 FASEB J 7:  308-316; previously cited), and Bergstrom et al. (WO 2011102790; PTO-892 07.18.19, previously cited).
Burnouf-Radosevich et al. disclose chromatographic preparation of a therapeutic highly purified von Willebrand Factor (vWF) concentrate from cryoprecipitate.  VWF is the largest known protein circulating in plasma; the basic subunit, which has a molecular weight (MW) of about 260 kDa, polymerizes to form multimers with MWs of up to 20 million Da (p. 2).  VWF plays a key role in primary hemostasis and some of it circulates in plasma as a complex associated to factor VIII (FVIII), a procoagulant protein (p. 2).  Due to the structural characteristics of vWF, its purification is difficult.  Several chromatographic methods have been tested to isolate vWF or the FVIII/vWF mixture.  These procedures involve size exclusion or 
GE Healthcare discloses the characteristics and benefits of multimodal chromatography media over traditional chromatography media (p. 24, see also p. 5, 10, 17-24).  GE Healthcare discloses a novel bead technology and multimodal chromatography has dual-functionality combining size separation and binding chromatography in one chromatography medium (resin) (p. 24 table 3.1, p. 35-37).  It is disclosed that the Capto Core 700 is an excellent alternative to gel filtration (size-exclusion chromatography) and has significantly improved productivity compared to gel filtration (size exclusion), i.e. 100-fold, and straightforward optimization and robust performance (p. 36).  The Capto Core 700 comprises a ligand-activated core and inactive shell, where the inactive shell excludes large molecules (cut off ~700 kDa) from entering the core through the pores of the shell, where the larger molecules are collected in the column flowthrough while smaller impurities bind to the internalized ligands, where the ligands are octylamine ligands (p. 24 table 3.1, p. 35-37).  GE Healthcare does not disclose a cut off of ~500 kDa.
Damotharan et al. also disclose the advantages of mixed mode chromatography over at least gel filtration chromatography (at least p. 3-4).  Damotharan et al. disclose a mixed mode 
As already noted, it is known that vWF is a multimeric structure.  Ruggeri et al. discloses that vWF exists as a series of oligomers containing a variable number of subunits, from a minimum of two to a maximum of fifty to one hundred; individual species range in mass from approximately 500 to more than 10,000 kDa (p. 308).  
	The above cited art references reasonably disclose a multimodal chromatography media comprising an octylamine ligand activated core and an inert outer porous shell that does not allow entering of molecules larger than 500 kDa (or having a molecular size of about 500 kDa).  The cited art references do not teach the outer shell is functionalized with a strong anion exchanger, such as Q.
	Bergstrom et al. disclose producing chromatography media, where it is disclosed that the chromatography media comprises shell beads having an inner porous core and an outer shell and providing binding ligands aimed for biomolecule binding in the outer shell of the beads, where preferably the binding ligands are strong anion exchange ligands such as quaternary amines (abstract, p. 3).  The main advantage is that the protein capacity is increased (p. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and further functionalize the outer shell layer of the multimodal chromatography media comprising the octylamine ligand activated core 
	Regarding the dimensions of the bead thickness and lid thickness recited in instant claim 1, GE Healthcare discloses the beads have diameters of ~85μm (p. 102 Table A1.5) and Bergstrom et al. disclose bead diameters of 5 to 400 μm and outer shell thickness of 0.5-30 μm, including 0.5-5 μm (p. 3).  Therefore, it would have been obvious and routine for one of ordinary skill to optimize the bead and shell thickness and determine the media conditions for purifying vWF and/or FVIII.
	Regarding instant claim 8, GE Healthcare disclose the ionic capacity of the inner core is ~40 to 85μmol/ml (p. 102 Table A1.5).
	Regarding instant claim 9, since Burnouf-Radosevich et al. also disclose purifying vWF from cryoprecipitate, it would follow that the undesired or unwanted proteins in the cryoprecipitate would include human serum albumin (HSA), IgG and Factor IX (FIX).
	Regarding instant claim 10, as noted above, it is disclosed that multimodal media can be uniquely designed.  GE Healthcare discloses the matrix comprising porous beads and shell layers is made from agarose (p. 102 Table A1.5).  Bergstrom et al. also disclose producing the chromatography media comprising porous beads and shell layer starting from agarose (p. 6-7).  It is further disclosed that the strong anion exchanger Q has high adsorption capacity (Bergstrom et al.).  It is further disclosed that the porosity of the matrix can be selected for the 
	Regarding instant claim 14, GE Healthcare discloses the Capto Core medium comprises agarose (at least p. 24 Table 3.1, p. 36) and Bergstrom et al. also disclose agarose for the chromatography medium (p. 6).
Regarding instant claim 2, wherein FVIII and vWF are collected in flow through fractions, it would have been obvious to alternatively not functionalize or provide the outer shell layer with anion exchange ligands and thereby collect the FVIII and vWF in the flow-through fractions while undesired proteins <500 kD adsorb to the octylamine ligands in the core.  It is well known in protein purification that chromatography column conditions can be modified so that target proteins are either obtained in flow through fractions and/or elution fractions.

Reply:  Applicants’ amendments/remarks have been considered but they are not persuasive.  	
Applicants assert the office action relies on Bergstrom as providing motivation to provide anion exchange ligands on lids.  However, Bergstrom does not describe providing ligands on lids for any and all core-lid media.  Rather, Bergstrom specifically describes providing "buffering ligands in the core of the beads," and in such beads having buffering ligands in the core, providing binding ligands for biomolecule binding "to optimize binding properties and buffering properties independently of each other. .." (Bergstrom, Abstract, emphasis added).  However, in the claimed method, binding occurs in both the core and the lids.  In other words, Bergstrom's 
Applicants’ remarks are not persuasive.  The 103 rejection does not argue to incorporate the functionalized core (or buffering ligands in the core of beads) of Bergstrom et al.  In this instance, GE Healthcare and/or Damotharan et al. already disclose a functionalized core, where the core beads are functionalized with octylamine ligands that bind proteins (<500 kDa).  Bergstrom et al. is relied upon to note that it was known in the art that in chromatography media comprising a functionalized core and an outer shell (or lid), the outer shell can also be provided with anion exchange ligands (p. 3).  Bergstrom et al. disclose that an outer shell functionalized with an anion exchange ligand has enhanced capacity (p. 5).
It is well known in protein purification that target proteins are either obtained in flow through fractions and/or elution fractions in column chromatography.
	Therefore, one of ordinary skill would have reasonable motivation to further functionalize the outer shell layer of the chromatography media comprising the octylamine ligand activated core and the outer porous shell having a molecular size of about 500 kDa with a strong anion exchanger Q because it is disclosed that strong anion exchange ligands increase protein capacity and FVIII/vWF adsorb and elute on anion exchange medium.  One of ordinary skill would have a reasonable expectation of success because the prior art disclose producing chromatography media comprising shell beads having an inner porous core and an outer shell, 
	Regarding Applicants’ remarks that in the claimed method, binding occurs in both the core and the lids, the remarks are not persuasive.  GE Healthcare and/or Damotharan et al. already disclose a chromatography media comprising a functionalized core, where the core beads are functionalized with octylamine ligands that bind proteins (<500 kDa), surrounded by an outer shell (or lid).  Bergstrom et al. disclose providing anion exchange ligands for the outer shell in chromatography media comprising a functionalized core and an outer shell (or lid).  Therefore, it would have been obvious that the combination of the prior art disclose a chromatography media that binds proteins in both the core and the lid.  
	Regarding Applicants’ remarks that moreover, Bergstrom et al. teach away from providing binding ligands in both the lid and the core, because the independent optimization of binding and buffering would be interfered with in the presence of binding ligands in the core, the remarks are not persuasive.  In this instance, the ligands in the core of Bergstrom et al. and the ligands in the core of GE Healthcare/Damotharan et al. both function to do the same thing, i.e. to remove or bind molecules having a specific molecular weight cut-off.  The ligands in the functionalized core of Bergstrom et al. bind buffer molecules having below a specific molecular weight as determined by the lid (p. 9) and the octylamine ligands in the functionalized core of GE Healthcare/Damotharan et al. bind protein molecules below a specific molecular weight (see teachings above).  Therefore, Bergstrom et al. would not teach away from binding ligands in both the lid and core since the ligands provided in the core and/or lid can readily be optimized or determined by what one of ordinary skill would want to remove.

	Applicants’ remarks are not persuasive.  As noted in the 103 rejection above, regarding the dimensions of the bead thickness and lid thickness recited in instant claim 1, GE Healthcare discloses the beads have diameters of ~85μm (p. 102 Table A1.5) and Bergstrom et al. disclose bead diameters of 5 to 400 μm and outer shell thickness of 0.5-30 μm, including 0.5-5 μm (p. 3).  It is disclosed that the thickness and diameters affect loading capacity and kinetics.  Therefore, it would have been obvious and routine for one of ordinary skill to optimize the bead and shell thickness and determine the media conditions for purifying vWF and/or FVIII, thereby arriving at the claimed bead diameters and lid thickness.
	Regarding Applicants’ remarks that ligands are absent from the CaptoCore 700 of GE Healthcare, the remarks are not persuasive.  The deficiency of GE Healthcare to not teach an anion exchange ligand on the lid is reasonably provided by Bergstrom et al. for the reasons noted above.

	No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Marsha Tsay/Patent Examiner, Art Unit 1656